Mr. Justice Scholfield delivered the opinion of the Court: Before proceeding to the questions affecting the merits of the controversy, as presented by the record, it is necessary to pass upon a question of practice. At the May term, 1880, a hearing was had, both parties introduced all the evidence they then desired to introduce, arguments of counsel on the respective sides were heard, and the court announced what would be its decision, and directed the solicitor for plaintiffs in error to draw up a decree in accordance therewith. Before any decree was signed or entered, the solicitor for the complainant in the original bill moved the court for leave to file an amended bill in said cause. The motion was allowed, over the objections of the solicitor of the plaintiffs in error, and time given until the 20th of September, 1880, within which to file such amended bill. No affidavit was filed in support of the motion. This is clearly no ground of error. The court is specially invested with power, by statute,* to allow amendments to be made to bills, pleas, answers and replications, on such terms as it may deem proper. Chap. 22, Rev. Stat. 1874, title “Chancery,” sec. 37. In Jefferson County v. Ferguson et al. 13 Ill. 33, four amendments were allowed to the bill, two of which were after the case had been argued, and while it Vas under advisement in the circuit court, and it was held this was not error, but that it was within the discretion of the court. In Mason et al. v. Bair, 33 Ill. 194, it was held not to be error to allow the bill to be amended after replication filed and the cause submitted upon the evidence. And in Marble v. Bonhotel, 35 Ill. 240, the complainant was allowed to amend his bill after answer filed, ju’oofs taken, and a motion made to dissolve the injunction, and it was held not to be erroneous. The principle that such amendments are purely discretionary, and ordinarily, and in the absence of evidence of an abuse of a reasonable discretion, not the subject of review, is too well settled to justify argument or extended comment. See, also, Hewitt et al v. Dement et al. 57 Ill. 500; Lyndon v. Lyndon, 69 id. 43; March v. Mayers, 85 id. 177. Such amendments must, of course, only be allowed when, or on such terms as that, no undue advantage will thereby be obtained over the opposite party, and upon payment of costs thereby occasioned. It is impossible to see how plaintiffs in error were here, in any substantial manner, prejudiced by the amendment that was allowed, since they can properly claim no right to have the case disposed of in any other way than according to the actual equitable rights of the parties, and the court decreed the payment of $30 costs, in consequence of allowing the amendment. There was no necessity of an affidavit, if the judge believed that the evidence then before him would make a case under a bill differently framed, as he doubtless did, and as we are to assume he did, from his act. The question first to be considered on the merits of the controversy, as presented in argument, is, can the sale to Wiley, under the trust deed, be sustained ? It is assailed by counsel for plaintiffs in error upon the ground, first, that there was a contract between the holder of the note and Booth that the loan should run as long as Booth should promptly pay the interest; and second, that the trustee advertised and sold, without any previous request of the holder of the note, but solely upon the request of Wiley, with whom, it is charged, he conspired to wrong and defraud Booth. The evidence, in our opinion, fails to support either of these propositions. The note, it will be remembered, was executed by Maston C. Scott and A. M. Wiley (Wiley being, in fact, surety for Scott,) to John Gf. Miles. John Gr. Miles died subsequently, and by an arrangement thereafter made between his heirs at law, this note became the property of his daughter, Mrs. Julia M. Dorris, the wife of William Dorris. Dorris and his wife resided at Huntingdon, Pennsylvania, and they were in Europe from in May until in October, 1878. There is no pretense of a contract for an extension of time with John Gr. Miles, and Mr. and Mrs. Dorris explicitly deny that any such contract was ever made with them, or either of them. For convenience, while Dorris and wife were in Europe, Mrs. Dorris left the note and deed of trust in the hands of one Garretson, who resided at Hunting-don, and he, together withE. 0. Cunningham, to whom Garretson subsequently sent the note, and her brother, B. F. Miles, the trustee in the deed of trust, residing in the vicinity of the property in controversy, in this State, were to act, and did act, as her agents, with full power (orally conferred) to act, in regard to the note and deed of trust, (whether to collect by foreclosure and sale, or otherwise, or to leave the debt standing,) as they should think the best for her interests. Now, Booth himself denies that he, in his contract with Scott, assumed the payment of this note, and he makes no claim to having subsequently assumed such an obligation. All that he claims is, that by assurances from Dorris, before Dorris and wife sailed for Europe, and by Cunningham while Dorris and wife were in Europe, he was induced to believe and act upon the assumption that if he kept the interest on the note promptly paid there would be no sale of the property. But this did not amount to a contract.' Booth assumed no express liability to pay the interest. There was no agreement on behalf of the holder of the note that time of payment should be extended to any designated period. Payment of interest due was no more than the holder of the note was entitled to in any contingency, and there was, therefore, no valid consideration to support a promise to extend definitely the time of payment, even if such a promise had been made. It would have been strange, indeed, if Dorris, himself a lawyer, or Cunningham, without specific and' ample power in that regard, had made a valid and binding contract, without the consent of Wiley, (which no one pretends was ever obtained,) to extend the time of payment, for, under, repeated decisions of this court, the effect of such a contract would have been to release Wiley from further liability. Upon the other question it is difficult to see how Booth is concerned. He claims that he assumed no liability. His counsel say he bought the right to use the property until foreclosure under the deed, and the privilege to redeem afterwards. Whether this, therefore, was worth much or little, concerned only him. ' He might let the property go at whatever should be bid for it at the sale, and there would be no recourse for a balance against him. As between him and the holder of the note there was no privity whatever. After the note was due it was of consequence to no one, in a legal point of view, but the holder, when the property should be advertised and sold. In the very nature of things Booth had no legal or equitable right in the matter. If the property should be advertised and sold promptly, upon default, Booth could not object. If not thus advertised and sold, and he should be permitted to enjoy the property'for months or years longer, this would be by grace and favor, and not by legal of equitable right to require that it must'be só. The clause requiring the trustee to sell upon request of the holder of the note is manifestly purely for the benefit of the holder of the note, to enable him to control the foreclosure and sale, and not for the benefit of the maker of the note. When the maker is in default he has no further legal or equitable claims to indulgence, and much more must this be so as to a mere outsider, as Booth here claims to be. But if it were pertinent for Booth here to inquire whether the trustee acted, in making the sale, upon the request of the holder of the note, we think the evidence is ample that he did. The question of the collection of the note by foreclosure and sale, or otherwise, or of continuing the loan, having been left to the determination of G-arretson, Cunningham, and the trustee, Miles, during the absence of Dorris and wife in Europe, they determined that her interests required that the property should be sold, and the sale was accordingly made. This act she has always ratified and approved, and she still does ratify and approve it, and that, in our opinion, is sufficient for any and every purpose. But it is claimed that the sale was induced through the false representations of Wiley. Since it did not take place before the contract of the parties authorized that it should take place, and Booth has failed to show either a legal or equitable right to have had it postponed, it is impossible to see how, in a legal point of view, this can concern him. The mere prevention of the extending of an act of grace or favor, or the conferring of a bounty expected and promised, has never been known to form the basis of legal or equitable relief. Courts can deal only with obligations recognized as legally or equitably binding upon parties, and not revocable or enforceable simply at the whim or caprice of the party from whom they are expected to emanate. But we see no ground in the evidence to censure Wiley’s conduct, even if his motives were a proper subject of investigation. It is not shown that he knew what he said about the depreciation of the value of the property to be false. Others may honestly have thought the property was not badly managed and kept up, and he, with equal honesty, may have thought the contrary. He was but surety on the note, and he had the right to demand that the real estate security be exhausted for its payment. The note was due, and neither Booth nor any one else had the right to insist that his liability be extended, without his consent. In urging the sale he did what, under the circumstances, most prudent men would doubtless have done, and most certainly what he had a legal right to do, and the agent and trustee properly acted upon his request. Moreover, it was to his interest to make the property bring as much as possible,—at least to the full amount of the debt and interest,—at the sale. He was a competent bidder, and, no one bidding higher, might lawfully become the purchaser of the property. The question next presented in argument is, whether there is a substantial variance between the allegations and proofs, and under this head counsel for pláintiffs in error urges several specific objections. First, he says it is alleged that Thomas Cratty released or postponed the lien of the Mumma judgment against Scott, rendered March 8, 1873, for $663.83, and costs, to the lien of the Miles trust deed, and that Cratty had a power of attorney from Mrs. Mumma authorizing him to make such release, etc., whereas, he insists, the evidence fails to show that Cratty had a power of attorney from Mrs. Mumma authorizing him to make such release or postponement, or that he assumed to make the same. The last, or third, amendment to the bill expressly shows that proof of the execution of the power of attorney to Cratty authorizing him to postpone or release the Mumma judgment could not be made, and it is therein then averred, as shown by the abstract of plaintiffs in error, as follows: “Complainant avers, on information and belief, that Thomas Cratty did, with the knowledge and consent of Mrs. Mumma, and by her oral authority, execute and deliver the said postponement or release in"her name and on her behalf, and said Booth had full knowledge of said facts; that Mrs. Mumma ratified, accepted and adopted said act of Cratty, by acquiescence in the same for many years- after the fact was known to her, and, being a married woman, all her business in connection with the transaction was done by her husband, David Mumma, with her knowledge and consent, and he ratified and adopted said release by acquiescence therein for many years; • that Mrs. Mumma ratified and adopted the release and postponement by accepting and receiving gains and benefits derived by means of, and in consideration of, the same, in this: Said judgment became a lien on Scott’s estate March 8, 1871. Scott then held the fee in all the lands in controversy in this suit, and the north half of said south-east quarter of section 20. All these lands were subject to heavy liens prior to the lien of the Mumma judgment, viz: a mortgage in favor of Isaac Hurff, for $1000, dated about February 8, 1868; a mortgage to G-ustavus Vandersloot, for $1130, dated March 1, 1870; a deed, but in fact a mortgage, to Henry Page, for $2000, dated aboui March 1, 1870; a deed, but in fact a mortgage, to Isaac Hurff, for $3000, dated February 8, 1871; a deed, but in fact a mortgage, for $500, all made by Scott prior to the rendition of the Mumma judgment, so that without redeeming from very heavy prior liens said judgment could not be enforced against any of the lands of Scott. Scott also then had, or claimed title to, a large quantity of corn grown or growing upon said land, and an execution issued on the Mumma judgment had been levied on the same, and some three or four replevin suits were instituted, challenging the right of Mumma to convert the cgrn to pay her judgment. A bill was then pending to foreclose one or more of said mortgages. At this juncture, Scott, with the aid and concurrence of his creditors, undertook to remove all the said incumbrances on the south half of said quarter section, and said 10-acre tract, by allowing a decree of foreclosure as to the north half, and by borrowing enough of Miles on said south half and 40-acre tract to disincumber them. To enable Scott to do this, said creditors executed such contracts and releases as were necessary to make Miles a first lien for the money borrowed, and on Mrs. Mumma’s behalf said release or postponement was so executed by said Cratty, and by it said Mumma took the benefit of all, or nearly all, of said liens and incumbrances prior to her said judgment, and she, or those claiming under her, have ever since enjoyed it, and by reason of the same arrangement and loan she derived further gain. The said adverse claims to the corn were settled and withdrawn, and the replevin suits dismissed, and the corn converted and credited on her said judgment to the amount of over $400. ” Enough of these allegations are, in our opinion, substantially proven to authorize the decree that was rendered. If Mrs. Mumma, either by herself or acting through her agent, ratified and adopted the act of Cratty in postponing the lien of her judgment to that of the Miles’ trust deed, she is barred. In such case, the subsequent ratification is equivalent to a prior authority, and validates what 'was done, though at the time it was done it was without authority; and if she, knowingly, by herself or agent, accepted the result or fruits of an arrangement made by Cratty postponing her judgment, and silently acquiesced, she is barred. So, also, if, acting by herself or her agent, she induced John G. Miles or A. M. Wiley to believe, and said Miles did believe in loaning said money, or said Wiley did believe in signing said note as surety, or in purchasing said property at the trustees’ sale, that she had duly empowered said Cratty to postpone the lien of her judgment to that of the trust deed, she is barred. This judgment was for indebtedness contracted by Scott in purchasing hogs from David Mumma, but Scott, at the request of David Mumma, gave his note payable to Mumma’s wife, Elizabeth. David Mumma, however, continued to be the only actor in regard to its collection. He and his wife were non-residents. He placed the claim in the hands of attorneys, and did all the corresponding in his own name in regard to its collection. • He must, therefore, in all that relates to the collection of the judgment, he regarded as the agent and attorney of Elizabeth, his wife. As a direct result of the agreement to postpone the lien of this judgment to that of the Miles deed of trust, David Mumma received, as the proceeds of the sale of certain corn levied upon, $421.25, and, ultimately, the balance of the judgment. There is no evidence that either Mrs. Mumma, or any one on her behalf, repudiated the conduct of Cratty in postponing the lien of her judgment. Upon the contrary, it is shown by the testimony of Scott, that in a conversation between Scott and David • Mumma, after the execution of the instrument by Cratty purporting to postpone the judgment, and after the money had been realized from the sale of the corn, Scott told David Mumma that Cratty had agreed to a postponement of the judgment, in order that he (Scott) could obtain the loan of Miles, and that he asked Mumma if he had got his $400. Mumma replied that he had not. Scott then told him he had deposited $400 with Phelps, and that he would pay him the balance as soon as he could. Mumma then said: “I think you might have got enough more money to have paid my claim off. ” Scott told him they had got all they possibly could get, to which Mumma replied that he would not be hard,—that he had left his business with Cratty, and whatever Cratty did with his business was all right with him. Standing, as this does, uncontradicted, it would seem to be sufficient proof of a knowledge of Cratty’s act in assuming to postpone the lien of the judgment, and a complete ratification of it. But it is contended the proof fails to show any consideration for postponing the judgment. If the instrument executed by Cratty has been ratified by Mrs. Mumma, by herself or through her agent, or if she, by herself or her agent, has induced action, either by John Gr. ■ Miles in making the loan, or Wiley in signing the note or purchasing at the trustee’s sale, on the faith that she had so ratified,- it is not material whether the postponement was based upon a valid consideration or not. Mrs. Mumma might, for that cause, refuse to ratify Cratty’s act, but electing to ratify it, others could have no interest in the question. The circumstance that there was no consideration would, undoubtedly, in the absence of clear and decisive proof of a ratification, be one of importance in determining whether there was in fact a ratification. The evidence is not very full and explicit as to what was the consideration supporting the promise to postpone. The motive is clearly enough proven to have been to disincumber the south half of the south-east quarter, and the part of the south-west quarter, so that Miles could, by his trust deed, acquire a first lien thereon as security for the loan of the $4600; but precisely how this benefited Mrs. Mumma is not so clear. We are, however, inclined to think that a fair consideration of all the evidence warrants the conclusion that the dismissing of the replevin suits and abandonment by Hurff of his claim to the corn, so as to give Mrs. Mumma the first claim to the corn, and enable her to realize the amount of its value upon her judgment, was a part of the same transaction by which the lien of her judgment was postponed, and so the promise was supported by a sufficient legal consideration. But, in our opinion, little stress need be laid upon this view. It is only important here to inquire whether such allegations as affect the rights of these parties have been substantially proven—whether allegations as to questions in regard to which they are not allowed to make inquiry have been proven or not, is wholly unimportant. The evidence shows, with sufficient fullness, that Miles, in making the loan, supposed that the instrument executed by Cratty postponed the lien of the Mumma judgment. The whole tenor of the evidence shows this, and there is nothing to the contrary. Wiley swears that when he signed the note he did so as guarantying the land was ample seeuritj' for the amount of the loan. When he urged the trustee to sell, it was because he alleged the land was becoming inadequate security, and the bid that he made at the trustee’s sale, inferentially appears to have been predicated upon the idea that he was, purchasing the actual unincumbered title. All of his acts appear to have been upon the assumption that the instru-' ment executed by Cratty accomplished what it professed. Now, although Mrs. Mumma might have disavowed or repudiated the act of Cratty when she had knowledge of it, and that others were acting upon the faith of it, it was her duty to do so promptly; but, we have seen, instead of disavowing the act, she, through her agent, with full knowledge of it, soon after it was done, expressly ratified and affirmed it. After having done this, and lain by for several years, and the situation of the parties affected having meanwhile been materially changed, it is plain that it would not have been within her power to have revoked her ratification. This being so, then, could those who purchased under her with notice, occupy any better position? We think, clearly not. The title to Mrs. Booth was obtained by her husband, Henry A. Booth. It is, indeed, questioned whether, in truth, the money which was used in buying up the Mumma judgment was not that of Booth, instead of his wife; but he says it was that of his wife, and for the present we shall so consider it. She, however, except through her husband, was not an actor. He did everything. So far as there was an attempt to derive title under the Criger judgment, it need only be said that Booth himsélf paid off that judgment before the attempt was made, and his counsel do not claim he could have got a title for his wife under that judgment. Mr. Johnson testifies, that when Booth was negotiating with Scott for the purchase of his interest in the property, Booth knew the Mumma judgment had been postponed to the Miles trust deed,—that he knew it before he came to Johnson, and they talked with each other about it. He further says: “Some little time afterwards, he” (Booth) “got a kink into his head that he could beat that trust deed by that judgment. He told me the whole plan—to buy that judgment, sell the land in the name of the creditor, bid it in, let redemption go by, and defeat the mortgage. I told him he could not do it, and that it would be a rascally trick if he could do it. Subsequently I learned that he had gone on with the plan. ” Cratty testifies: “There was a sale made of the land covered by the trust deed, on execution, in 1875, at Mr. Booth’s instance, he having agreed with Mrs. Mumma as to the amount he would pay her. * * * He purchased the judgment for $200. It ran along so he paid interest on it making it $220, and she let him have the judgment, and the benefit of it. To get the full benefit of it, he desired to have the land sold on execution, which was done, and I bid it in in my name for $350, and turned the certificate of purchase over to him for $220, he paying the costs. The certificate was assigned to William Jack, at his request. He was acting for Booth, and I am not sure but he advanced the money. Booth and I consulted together. I do not pretend to give the language that passed. There were other judgments against Scott, and this trust deed against the land. The idea was, that he would have to redeem from this trust deed, and if the other judgment creditors redeemed from him he would get his money back, and not run much, if any, risk in buying the property upon this judgment upon this sale. He wanted it sold under the judgment so that others would have to redeem from him. -Booth understood that the judgment was released as to the trust deed, and that he would have to redeem from the trust deed.” Upon being asked whether “there was anything said in that conversation as to his making title under the Mumma judgment for the express purpose of redeeming from the trust deed, and then compelling the other judgment creditors to redeem from him, so as to pay him the trust deed money, and the Mumma -judgment, too, ” he answered: “That is my understanding of the interviews and conversations that we had. I was not aware that Mrs. Booth had any connection with the business, that I recollect of.” Jack testifies, that, acting as Booth’s attorney, he made the arrangement with Cratty to have the land sold on the Mumma and Criger judgments; that he did it with the view of cutting off the lien of a judgment in favor of one Gibson, which had been confessed by Scott," perhaps on the same day that- Scott conveyed to Booth. He further says, that the release of the Mumma judgment was known to himself and Booth long before that,—that it was frequently spoken of between them, and that it was never questioned. Scott testifies, that Booth expressly undertook, in buying the land from him, to pay off the Miles trust deed. Booth, in some respects, it is true, contradicts this evidence, and there may be other contradictory evidence.; but we are clearly of opinion that the decided preponderance of the evidence ■ shows that the purchase of the Mumma judgment, or the title under the Mumma judgment, was made with the understanding at the time that such judgment was postponed to the Miles trust deed. The money paid by Booth, and accepted by the agent of Mrs. Mumma, was upon that hypothesis. It is not, then, to be now tolerated that she shall say that such judgment was not postponed. The adequacy or character of the consideration for that postponement in nowise concerns her. As to her, it is as she contracted assuming it to be. Third—Another ground of variance between the allegations and proofs insisted upon is, it is alleged in the bill that Cratty, as the agent of Booth, caused said execution to be levied on, etc., as the agent of Booth, whereas in this he was acting as the attorney of Mrs. Mumma. We have seen what Cratty himself testifies to on this point, and also what is Jack’s evidence. There is, we admit, controversy on the point, hut we think the court below was warranted in finding that, although Cratty was the attorney of Mrs. Mumma in all that related to the collection of the judgment, still the acts of making the levy and purchasing the property were the acts of Booth, being done at his request, and to enable him to accomplish his ends. But we regard it of but little importance whether this view of the evidence be warranted or not. It is the fact that the sale of the property was made under the Mumma judgment after the lien of that judgment had been postponed to that of the Miles trust deed, that affords ground for equitable relief. Booth, knowing of that agreement, and purchasing with reference to it, could no more acquire a good title for his wife by purchasing a title from Mrs. Mumma, who is prohibited from acquiring title in the face of her ratification of the postponement, than he could by ordering execution, levy and sale, and then purchasing at the sale. Cratty had no right to act in this matter for either, and for which he acted is, therefore, unimportant. Fourth—Another ground of variance between the allegations and the proof insisted upon is, the bill charges fraud as against the defendants, and there is no proof of fraud; and it is contended that there was an equity of redemption in Scott upon which the Mumma judgment was still a lien, and this might be lawfully sold upon execution on that judgment, and acquired by Mrs. Booth. This is, doubtless, true; but that interest was terminated, before Mrs. Booth got her deed, by the sale under the trust deed, and it is the asserting and setting up that title as against the title derived underthe trust deed, and as a superior title to that derived under the trust deed, which is charged as fraudulent, and in the view we have hitherto taken of the evidence it is plain the setting up and claiming the title derived at the sale under the Mumma execution, as a superior and paramount title to that derived under the Miles deed of trust, is, in legal contemplation, a fraud. No attempt was made to redeem from the Miles deed of trust by Mrs. Mumma, or those claiming under her, and at the time the sheriff deeded to Jack, and Jack deeded to Mrs. Booth, (January 20, 1879,) there remained no interest in Scott which could be passed or affected by those deeds. They conveyed no interest whatever in the property.' Fifth—The last ground upon which it is alleged there is a variance between the allegations and the proofs is, it is alleged in the bill that Booth assumed the payment of the indebtedness secured by the Miles trust deed as a part of the consideration for his purchase of Scott’s interest in the lands in controversy, whereas the proof is that he simply bought Scott’s interest in the property, assuming no liability whatever. It is admitted there is evidence tending to prove the allegation, but it is contended the preponderance is the other way. We might content ourselves by saying the court has passed upon this question, having evidence to warrant its finding, and we will not interfere; but waiving that view, since Booth was not sought to be, and was not personally, charged by the decree, what difference does it make how he acquired his title ? His title was extinguished, as he virtually concedes, either by the sale under the trust deed or the sale under the Mumma execution, without regard to whether he did or did not assume the payment of that deed, and he does not attempt to set up title in himself, but in his, wife, by virtue of another and distinct transaction. We therefore think the variance, even if it be conceded to exist, wholly immaterial. The question next in order, as presented by the argument of plaintiff in error, is, does the case show any equitable ground of relief ? He insists this is a mere effort to try titles in a court of equity which it is competent to try in a court of law, and he refers to authorities holding that there are' only two cases under our law in which a party may file a bill to quiet title, or to remove "a cloud from the title to real- property,—first, where he is in possession of the lands, and second, where he claims to be the owner, and the lands in controversy are unimproved and unoccupied. Hardin et al. v. Jones, 86 Ill. 315; Gage v. Abbott, 99 id. 367. But this is the law where the object is purely to remove a cloud from a title, and does not affect cases where the primary relief is sought upon other and well established equitable grounds, and the removal of the cloud is prayed only as an incident to that relief. Thus, in Kennedy et al. v. Northup et al. 15 Ill. 148, the bill was filed for the purpose of setting aside certain deeds held by the defendants, which it was alleged were fraudulently obtained, and which remained as a cloud upon the complainants’ title. It was objected that the defendants were in possession, which would enable the complainant to bring ejectment, and thus contest the fraudulent deeds in a court of law, and that hence a court of equity would not assume jurisdiction to try the validity of those deeds and set them aside. But the court held the objection untenable, and it was, in support of the ruling, among other things, said: “Where the simple question is as to which is the better legal title, the party should go to a court of law, if he is in a position to bring both titles before that tribunal. * * * The very gist of the complaint is, that the title under which the defendants .claim was obtained by fraud, and if the fraud can not be established, the defendants’ title must prevail. While a court of equity will not take jurisdiction of every case of fraud which may be presented, yet there are few questions over which its jurisdiction is more universal, and especially so when it relates to the transfer of real estate. The books are full of cases, presented in every conceivable form, in which courts of equity have assumed jurisdiction, and set aside conveyances fraudulently obtained. ” See, also, Comstock v. Henneberry, 66 Ill. 212; Moore v. Mann et al. 69 id. 591. The present case was one peculiarly within the province of a court of equity. The only remaining point to be noticed is, the decree is jointly against the defendants for the use and occupation of the premises, for $932.08. It is insisted there is no evidence showing that Mrs. Booth ever used or occupied the land. She refused to surrender possession when demand was made upon her for that purpose, and has interposed, by her answer, the claim that she is the lawful owner of the property. This claim, as has been seen, has no solid foundation, but the determination of its merits has principally caused the delay during which Wiley has been kept out of the property. We see no cause to disturb the decree. It will, therefore, be affirmed. Decree affirmed.